DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-12 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record fails to discloses, suggest or otherwise render obvious the subject matter of a single-use adapter for coupling a single-use container to a reusable sensor transducer having an attachment region, a deflectable diaphragm configured to contact a media sample, an RFID tag within the adapter, wherein the RFID tag has an open antenna circuit with exposed contacts, wherein when the adapter is coupled to the sensor transducer, the antenna circuit is closed and configured to receive RF energy from an RFID reader.
The invention by Burke is considered the closest prior art, but Burke fails to disclose an RFID tag with an open antenna circuit which is closed by coupling the adapter to the sensor transducer.
The prior art made of record fails to discloses, suggest or otherwise render obvious the subject matter of a single-use adapter for coupling a single-use container to a reusable sensor transducer having an attachment region, a deflectable diaphragm configured to contact a media sample, an RFID tag within the adapter and a retention feature disposed near the 
The IDS submitted on 1/5/2021 contains a Chinese search opinion that relies upon CN207132908, which was published less than 1 year prior to the claimed invention, and thus falls under the 102(b)(1)(A) exception, and is therefore not usable as prior art.  PG-PUB 2011/0264069 was previously cited by the Examiner as U.S. Patent 8,702,674 and also fails disclose, suggest or otherwise render obvious all of the above mentioned subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 6, 2021